DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of an after final amendment filed 25 October 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-4, 6-10, 12, and 14-23 are pending.
Claim 1 is amended.
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.

Allowable Subject Matter
Claims 1-4, 6-10, 12, and 14-23 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: the subject matter of claim 1 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 1 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
the external input force, wherein the tip is configured to move away from the instability zone to a lower energy state that includes the first and second discrete positions”.  
The closest prior art to Beardsley et al. disclose an apparatus including a tip 1400 (figure 47) coupled with an anvil 28 ([0165]), wherein the tip 1400 is movable relative to the anvil 28 between a first discrete position (figure 48, [0165]) and a second discrete position (figure 47, [0165]), wherein the tip 1400 remains in the first discrete position (figure 48) that is located closer toward the cartridge 34 until acted upon by an external input force, and wherein the tip 1400 remains in the second discrete position (figure 47) that is located further from the cartridge 34 until acted upon by the external input force.  
The difference between the Beardsley et al. reference and the claimed subject matter is that Beardsley et al. does not disclose “a tip connected with the anvil, wherein the tip comprises a deformable member, wherein the tip is movable relative to the anvil from a first discrete position, through an instability zone, to a second discrete position using the deformable member, wherein the tip remains in the first discrete position that is located closer toward the stapling assembly until the deformable member is acted upon by an external input force, and wherein the tip remains in the second discrete position that is located further from the stapling assembly until the deformable member is acted upon by the external input force, wherein the tip is configured to move away from the instability zone to a lower energy state that includes the first and second discrete positions”.  The difference 
The closest prior art to Harris et al. disclose an apparatus including at tip 30414 coupled with an anvil 30418 (figure 59, [0360]), wherein the tip 30414 is movable relative to the anvil 30418 between a first discrete position (figure 63A, [0375]) and a second discrete position (figure 63B, [0375], wherein the tip 30414 remains in the first discrete position (figure 63A) that is located closer toward the cartridge 30416, 30324 until acted upon by an external input force, and wherein the tip 30414 remains in the second discrete position (figure 63B) that is located further from the cartridge 30416, 30324 until acted upon by the external input force.    
The difference between the Harris et al. reference and the claimed subject matter is that Harris et al. does not disclose “a tip connected with the anvil, wherein the tip comprises a deformable member, wherein the tip is movable relative to the anvil from a first discrete position, through an instability zone, to a second discrete position using the deformable member, wherein the tip remains in the first discrete position that is located closer toward the stapling assembly until the deformable member is acted upon by an external input force, and wherein the tip remains in the second discrete position that is located further from the stapling assembly until the deformable member is acted upon by the external input force, wherein the tip is configured to move away from the instability zone to a lower energy state that includes the first and second discrete positions”.  The difference between the 
With respect to claims 2-4, 6-10, 12, 14-15, and 21, these claims depend from claim 1 and are likewise allowable.
Regarding independent claim 16: the subject matter of claim 16 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 16 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“a tip connected with the anvil, wherein the tip comprises a bistable deformable member, wherein the tip is configured to be toggled relative to the anvil between only first and second discrete positions separated by an instability zone by applying an external input force, wherein in the first discrete position, the tip is configured to remain in a first angled orientation relative to a longitudinal anvil axis until acted upon by the external input force, and wherein in the second discrete position, the tip is configured to remain in a select one of a straight orientation relative to the longitudinal anvil axis and a second angled orientation relative to the longitudinal anvil axis until acted upon by the external input force.”
The closest prior art to Beardsley et al. disclose an apparatus including a tip 1400 (figure 47) coupled with an anvil 28 ([0165]), wherein the tip 1400 is movable relative to the anvil 28 between a 
The difference between the Beardsley et al. reference and the claimed subject matter is that Beardsley et al. does not disclose “a tip connected with the anvil, wherein the tip comprises a bistable deformable member, wherein the tip is configured to be toggled relative to the anvil between only first and second discrete positions separated by an instability zone by applying an external input force, wherein in the first discrete position, the tip is configured to remain in a first angled orientation relative to a longitudinal anvil axis until acted upon by the external input force, and wherein in the second discrete position, the tip is configured to remain in a select one of a straight orientation relative to the longitudinal anvil axis and a second angled orientation relative to the longitudinal anvil axis until acted upon by the external input force”.  The difference between the claimed subject matter and the Beardsley et al. reference would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Beardsley et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Beardsley et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.  
The closest prior art to Harris et al. disclose an apparatus including at tip 30414 coupled with an anvil 30418 (figure 59, [0360]), wherein the tip 30414 is movable relative to the anvil 30418 between a first discrete position (figure 63A, [0375]) and a second discrete position (figure 63B, [0375], wherein the 
The difference between the Harris et al. reference and the claimed subject matter is that Harris et al. does not disclose “a tip connected with the anvil, wherein the tip comprises a bistable deformable member, wherein the tip is configured to be toggled relative to the anvil between only first and second discrete positions separated by an instability zone by applying an external input force, wherein in the first discrete position, the tip is configured to remain in a first angled orientation relative to a longitudinal anvil axis until acted upon by the external input force, and wherein in the second discrete position, the tip is configured to remain in a select one of a straight orientation relative to the longitudinal anvil axis and a second angled orientation relative to the longitudinal anvil axis until acted upon by the external input force”.  The difference between the claimed subject matter and the Harris et al. reference would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Harris et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Harris et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.  
With respect to claims 17, 18, and 22, these claims depend from claim 16 and are likewise allowable.
Regarding independent claim 19: the subject matter of claim 19 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 19 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“ (iii) a tip operatively coupled with the anvil, wherein the tip is movable relative to the anvil between a first discrete position and a second discrete position, wherein the tip is configured to remain in the first discrete position that is located closer toward the cartridge until acted upon by an external input force, and wherein the tip is configured to remain in the second discrete position that is located further from the cartridge until acted upon by the external input force, wherein the tip includes a clip comprising a pair of arms that converge and are joined at at least one of distal or proximal ends of the arms”.
  The prior art fails to disclose or teach the combination set forth in the claim, in particular, the limitations of a clip comprising a pair of arms that converge and are joined at at least one of distal or proximal ends of the arms.  Beardsley et al. and Harris et al. are the closest prior art.  
Beardsley et al. disclose an apparatus including a tip 1400 (figure 47) coupled with an anvil 28 ([0165]), wherein the tip 1400 is movable relative to the anvil 28 between a first discrete position (figure 48, [0165]) and a second discrete position (figure 47, [0165]), wherein the tip 1400 remains in the first discrete position (figure 48) that is located closer toward the cartridge 34 until acted upon by an external input force, and wherein the tip 1400 remains in the second discrete position (figure 47) that is located further from the cartridge 34 until acted upon by the external input force.  Beardsley et al. fails to disclose the tip including a clip comprising a pair of arms that converge and are joined at at least one of distal or proximal ends of the arms.  It would not have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Beardsley et al. device to include a clip comprising a pair of arms that converge and are 
Harris et al. disclose an apparatus including at tip 30414 coupled with an anvil 30418 (figure 59, [0360]), wherein the tip 30414 is movable relative to the anvil 30418 between a first discrete position (figure 63A, [0375]) and a second discrete position (figure 63B, [0375], wherein the tip 30414 remains in the first discrete position (figure 63A) that is located closer toward the cartridge 30416, 30324 until acted upon by an external input force, and wherein the tip 30414 remains in the second discrete position (figure 63B) that is located further from the cartridge 30416, 30324 until acted upon by the external input force, the tip including a clip 30422 comprising a pair of arms (30440, 30422, [0373], figure 60) that converge.  Harris et al. fails to disclose a pair of arms that are joined at at least one of distal or proximal ends of the arms.  In Harris et al., the arms are a unitary structure, and are not separate members that are joined.  It would not have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Harris et al. apparatus to include a clip having a pair of arms that are joined at at least one of distal or proximal ends of the arms, since one of ordinary skill in the art would not have been motivated to change the clip configuration to one having a pair of joined arms.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Linda J. Hodge/
Patent Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731